UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-1527


RICHARD BLAKE,

                      Plaintiff – Appellant,

          v.

BURGER KING CORP.,

                      Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:10-cv-00675-HEH)


Submitted:   August 18, 2011                 Decided:   August 22, 2011


Before WILKINSON, DAVIS, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard Blake, Appellant Pro Se. Tyler Brown, JACKSON LEWIS,
LLP, Reston, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Richard   Blake   appeals    the   district     court’s   order

dismissing his employment discrimination suit.           We have reviewed

the record and find no reversible error.        Accordingly, we affirm

for the reasons stated by the district court.            Blake v. Burger

King Corp., No. 3:10-cv-00675-HEH (E.D. Va. Apr. 18, 2011).             We

dispense   with   oral   argument   because    the   facts    and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                 AFFIRMED




                                    2